99 F.3d 1143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Carol Ann COLLINS, Appellee,v.Jon STEWART, doing business as Stewart Auto Sales,Individually and;  Dale Lambert, Appellants.
No. 96-1186EA
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 7, 1996.Decided Oct. 11, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Jon Stewart and Dale Lambert appeal an adverse jury verdict based on their failure to disclose the odometer discrepancy on a pickup truck purchased by Carol Ann Collins.  Essentially, Stewart and Lambert ask this court to reexamine conflicting testimony, a task that can only be resolved by the jury.  Here, the jury resolved the conflict in Collins's favor, and there was sufficient evidence for the jury to reach that result.  We affirm.  See 8th Cir.  R. 47B.